 1   DONALD W. COOK, CSB 116666
     ATTORNEY AT LAW
 2   3435 Wilshire Blvd., Suite 2910
     Los Angeles, CA 90010
 3   (213) 252-9444; (213) 252-0091 facsimile
     E-mail: manncook@earthlink.net
 4
     Attorney for Plaintiff
 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
      CONNIE A. CARDINALE, an                            Case No. 2:20-cv-1325-MCE-
11    individual,                                        CKD
12
                              Plaintiff,                 NOTICE OF MOTION AND
13                                                       MOTION FOR
      vs.                                                PRELIMINARY
14                                                       INJUNCTION;
      XAVIER BECERRA, an individual sued                 MEMORANDUM OF POINTS
15    in his official capacity only; SCOTT R.            AND AUTHORITIES
      JONES, an individual sued in his official
16    and individual capacities; COUNTY OF               Date: 8/20/20
17
      SACRAMENTO, a governmental entity;                 Time: 2:00 p.m.
      SACRAMENTO COUNTY SHERIFF’S                        Ctrm: 7
18    DEPARTMENT, a public entity;
      CLINTON ROBINSON (#305), an
19    individual sued in his official and
      individual capacities; and Does 1 through
20    20, all sued in their individual capacities,
21                            Defendants.
22
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
23
            PLEASE TAKE NOTICE that on August 20, 2020, at 2:00 p.m., or as soon
24
     thereafter as counsel may be heard, in Courtroom 7 of the above Court, located at 501 I
25

26
     Street, Sacramento, California, before the Hon. Morrison C. England, Jr., Plaintiff will

27   move the Court for an injunction commanding defendants, and each of them, to
28   immediately release and return to Plaintiff, the following items of personal property:

                                                 -1-                                  00139568.WPD
 1                                               TABLE OF CONTENTS
                                                                                                                            Page
 2

 3   I. Case Overview and Relief Requested. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
 4   II. Factual Background. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
 5   III. The Court Should Issue A Preliminary Injunction. . . . . . . . . . . . . . . . . . . . . . . . . . 9
 6
              A. Standards For Issuance Of Preliminary Injunction. . . . . . . . . . . . . . . . . . . . . 9
 7            B. Plaintiff Is Likely To Prevail On The Merits. . . . . . . . . . . . . . . . . . . . . . . . 10
              C. Plaintiff Is Suffering Irreparable Harm. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
 8            D. The Balance of Hardships Strongly Favors Plaintiff. . . . . . . . . . . . . . . . . . 13
              E. The Public Interest Strongly Favors Plaintiff. . . . . . . . . . . . . . . . . . . . . . . . 13
 9
     IV. The Court Should Waive the Posting of a Bond. . . . . . . . . . . . . . . . . . . . . . . . . . 14
10
     V. Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                  -3-                                                    00139568.WPD
 1                                                 Table of Authorities
                                                                                                                  Page(s)
 2
      Cases
 3
      Assoc. General Contractors v. Coalition for Economic Equity,
 4          950 F.2d 1401 (9th Cir. 1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
 5 Brewster v. Beck,
 6       859 F.3d 1194 (9th Cir. 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 12

 7 Bryte v. City of La Mesa,
         207 Cal.App.3d 687 (1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
 8
      District of Columbia v. Heller,
 9          554 U.S. 570 (2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
10    Doctor’s Assocs., Inc. v. Stuart,
           85 F.3d 975 (2nd Cir. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
11

12
      Fuentes v. Shevin,
            407 U.S. 67 (1972) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
13
   Justin v. City of Los Angeles,
14        2000 U.S. Dist. LEXIS 17881 (C.D. Cal. 2000) . . . . . . . . . . . . . . . . . . . . . . . . 14
15    MacDonald v. City of Chicago,
          561 U.S. 742 (2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
16
      Messerschmidt v. Millender,
17         565 U.S. 535 (2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
18 Millender v. County of Los Angeles,
19
         620 F.3d 1016 (9th Cir. 2010) (en banc) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

20 Monterey Mechanical Co. v. Wilson,
         125 F.3d 702 (9th Cir.1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
21
      Nelson v. NASA,
22          530 F.3d 865 (9th Cir. 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
23    Panzella v. Sposato,
           863 F.3d 210 (2nd Cir. 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
24
      United States v. Jacobsen,
25
            466 U.S. 109 (1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
26
   United States v. James Daniel Good Real Property,
27       510 U.S. 43 (1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
28

                                                               -4-                                                 00139568.WPD
 1   Winter v. Natural Res. Def. Council, Inc.,
           555 U.S. 7 (2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
 2

 3
     Constitution / Statutes / Rules of Court
 4
     Cal. Pen. Code § 148 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 5

 6   Cal. Pen. Code § 245 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

 7   Cal. Pen. Code § 29800 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 12

 8   Cal. Pen. Code § 368 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 9   Federal Rules of Civil Procedure 65 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
10   Title 42, United States Code § 1983 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
11   U.S. Const., Amend. II . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 13, 14
12
     U.S. Const., Amend. IV . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 12, 14
13
     U.S. Const., Amend. XIV . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 14
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                 -5-                                                   00139568.WPD
 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2   I. Case Overview and Relief Requested.
 3         In this action under 42 U.S.C. § 1983, Plaintiff Connie A. Cardinale sues California
 4   Attorney Xavier Becerra (official capacity only), Sacramento County, its Sheriff’s
 5   Department (“SCSD”) and Sacramento Sheriff Scott R. Jones, and Sacramento Sheriff’s
 6
     Deputy Clinton Robinson. Plaintiff alleges violations of her Second, Fourth, Fifth and
 7
     Fourteenth Amendment rights. More specifically and as regards the present motion, the
 8
     SCSD seized six firearms lawfully owned and possessed by Plaintiff, and now refuses to
 9
     release and return the firearms to her despite the absence of any constitutional
10
     justification for the ongoing wrongful seizure of the firearms. Plaintiff, both herself and
11

12
     her counsel, have made repeated demands that defendants return the firearms; defendants

13   refuse. Because defendants’ continuing seizure of Plaintiff’s firearms is an ongoing

14   violation of her constitutional rights, Plaintiff faces irreparable injury. Plaintiff thus
15   requests this Court’s injunction commanding defendants to release to Plaintiff forthwith,
16   her six firearms seized December 25 and 26, 2019.
17   II. Factual Background.
18         On Christmas day 2019, Plaintiff Connie Cardinale, 66 years of age, invited her
19
     adult son, Ryan Stucky (age 29) to her home for a holiday dinner. Ryan Stucky suffers
20
     from schizophrenia and, unfortunately, had not been taking his required medication. Ryan
21
     began arguing with his mother. Without warning, he suddenly became violent. Using his
22
     hands and feet and then a wooden dowel, he struck and hit Ms. Cardinale repeatedly,
23
     seriously injuring her. Ms. Cardinale fled into her bedroom’s bathroom, locked and
24
     barricaded the door. She managed to get text messages to a friend seeking help. In turn,
25

26   her friend called 911. Meanwhile, Ryan fled. When he fled, he took with him his mother’s

27   .38 caliber Smith & Wesson revolver that she had kept under her bed’s pillow (but which
28   had been exposed during the course of the assault inside her bedroom). Cardinale decl.

                                                 -6-                                    00139568.WPD
 1   ¶2 & Exhibit G (Deputy Garrison’s report) (doc. 10-1).
 2         SCSD deputies responded that evening, December 25. After summoning medical
 3   aid for Ms. Cardinale, the deputies searched her home. The deputies entered Ms.
 4   Cardinale’s bedroom walk-in closet and seized Ms. Cardinale’s lawfully acquired and
 5   owned three long guns: (1) Remington 870 Pump .20-caliber Shotgun, serial number
 6
     RS50085H; (2) Savage 99E Bolt Action 243-caliber Rifle, serial number 1111846; and
 7
     (3) Ruger 10-22 Semi-Automatic .22-caliber Rifle, serial number 35754232). The
 8
     deputies took the firearms “for safe keeping at the [SCSD] North Area Station”; the
 9
     deputies made no claim that the long guns were seized as evidence of any type. Exhibit
10
     G & H.
11

12
           The following day, December 26, SCSD deputies returned to Ms. Cardinale’s

13   home. They now had a search warrant, procured by Deputy Clinton Robinson (a

14   defendant). Among other items, the warrant sought the seizure of all of Ms. Cardinale’s
15   firarms because supposedly they were “used as the means of committing a felony” and
16   they “tend[] to show that a felony has been committed or that a particular person has
17   committed a felony.” Exhibit A @ page 9 (doc. 10-1). Deputy Robinson made this claim
18   even though he knew, per the reports he reviewed, that:
19
              Ryan Stucky did not use, nor did he threaten to use, any firearm;
20
              The only crime involving a firearm was when Ryan took his mother’s .38 caliber
21
           Smith & Wesson revolver before fleeing, thereby violating Cal. Penal Code
22
           § 29800(a)(1) (felon in possession of firearm);
23
              And finally, the only firearm at issue was specifically described as “a .38 caliber
24
           Smith & Wesson 642 (serial #CPR8043).”
25

26   Cardinale decl. ¶6; Cook decl. ¶5 & Exhibits G and H thereto.

27         Armed with the warrant, on December 26 the deputies demanded that Ms.
28   Cardinale give them the combination to her safe in her home where she had secured her

                                                 -7-                                     00139568.WPD
 1   two remaining firearms, both handguns: a Smith & Wesson .40-caliber semi-automatic,
 2   serial number PAH7163; and a Kahr 9MM semi-automatic, serial number EF3234.
 3   Fearing further damage to her property if she did not comply, Ms. Cardinale gave the
 4   deputies the combination. Whereupon the deputies opened the safe and seized the two
 5   handguns. Cardinale decl. ¶4.
 6
           That same day, December 26, the deputies took Ryan Stucky into custody. He had
 7
     been hiding in a barn / workshop located on his mother’s property. After arresting Ryan,
 8
     deputies found and seized from inside the barn, his mother’s .38 caliber revolver Ryan
 9
     took the day before. Cardinale decl. ¶5; Exhibit G @ page 36 (doc. 10-1).
10
           Since his arrest Ryan has been in custody continuously. He was charged with
11

12
     violating Cal. Penal Code §§ 245(a)(4) (assault with deadly weapon other than a firearm),

13   368(b)(1) (infliction of serious harm on an elder), 29800(a)(1) (felon in possession of

14   firearm) and 148(A)(1) (resisting / delaying a police officer). On February 26, 2020, he
15   pled no contest to the § 245(a)(4) charge, while the other charges were dismissed. He
16   was sentenced to a four year state prison term. Cook decl. ¶2 (doc. 10-1).
17         Even though all of the firearms the deputies seized were lawfully owned and
18   properly registered by Ms. Cardinale, at no time has anyone given her any notice of how
19
     and when she can regain possession of her firearms. Defendants have never given her
20
     notice of any hearing at which she can seek her firearms’ return. Cardinale decl. ¶7.
21
     Defendants have not done so even though on February 26, 2020, the prosecutor in her
22
     son’s criminal case informed Ms. Cardinale that his office would notify the Sheriff’s
23
     Department to release her firearms. Cardinale decl. ¶¶7-8. This fact was later confirmed
24
     by the prosecutor’s office. Cook decl. ¶7 & Exhibit J thereto.
25

26         Upon being told by the prosecutor she could reclaim her firearms, in March Ms.

27   Cardinale contacting the SCSD. That defendant told Ms. Cardinale she must first obtain
28   authorization from the California Department of Justice (“CDOJ”), Bureau of Firearms,

                                                -8-                                    00139568.WPD
 1   before the SCSD will release her firearms. So on March 9 and 10, 2020, Ms. Cardinale
 2   submitted to the CDOJ’s Bureau of Firearms two applications - one for the handguns and
 3   one for long guns. See Exhibits B and C. The Bureau finally responded on My 4, 2020.
 4   The Bureau refused to authorize her firearms’ release because Ms. Cardinale stated
 5   “Stucky” was her last name when she was married (divorced in the early 1990s) and
 6
     consequently, “Stucky” still appears on some financial records. The Bureau demands that
 7
     Ms. Cardinale produce a marriage license from over 30 years ago to show that she had,
 8
     in fact, used the name “Stucky.” Cardinale decl. ¶¶8-11 & Exhibits B through D.
 9
           The Bureau makes this demand even though the Bureau knows “Stucky” was a
10
     name Ms. Cardinale lawfully used as a married name; knows she has no criminal record;
11

12
     knows she is the lawful owner of the six firearms; knows none of the firearms are wanted

13   as evidence or contraband; knows Ms. Cardinale seeks her firearms for self-protection;

14   and knows there is no longer (assuming if there ever was) a lawful basis to deny Ms.
15   Cardinale her firearms. Cardinale decl. ¶¶10-12; Cook decl. ¶¶5-7 & Exhibits J & K
16   thereto.
17         Finally, despite her attorney’s written request served on defendants seeking the
18   release of Ms. Cardinale’s firearms -- a request that included the proof of defendants’ own
19
     official records establishing beyond any question that Ms. Cardinale’s firearms should be
20
     returned to her -- defendants still refuse to release the firearms. Cook decl. ¶¶6-7 &
21
     Exhibits K and J.
22
     III. The Court Should Issue A Preliminary Injunction.
23
           A. Standards For Issuance Of Preliminary Injunction.
24
           To issue a preliminary injunction, the Court considers four factors: (1) the
25

26   likelihood of success on the merits; (2) the likelihood of irreparable harm in the absence

27   of preliminary relief; (3) the balance of hardships between the two parties; and (4) the
28   public interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). All four

                                                 -9-                                    00139568.WPD
 1   factors cut heavily in favor of Plaintiff for granting the injunction.
 2          B. Plaintiff Is Likely To Prevail On The Merits.
 3          Even assuming the SCSD’s December 25 and 26 seizures of Plaintiff’s firearms
 4   were initially justified (they were not as to five of the six firearms at issue), the likelihood
 5   is strong that defendants’ ongoing refusal to return the firearms is unconstitutional.
 6
            First. Defendants are withholding Plaintiff’s firearms in violation of due process.
 7
     Defendants have never provided Plaintiff with any opportunity to contest the firearms’
 8
     seizures, or to seek their return. Cardinale decl. (doc. 10-1) ¶¶7, 11. Defendants’ failure
 9
     to do so violates the Fourteenth Amendment: “No State shall . . . deprive any person of
10
     property, without due process law.” U.S. Const., Amend. XIV. Here, that meant providing
11

12
     Ms. Cardinale with “notice and an opportunity to” contest the seizure of her firearms.

13   United States v. James Daniel Good Real Property, 510 U.S. 43, 49-50 (1993). To-date,

14   defendants have not, Cardinale decl. (doc. 10-1) ¶¶10-11, and show no interest
15   whatsoever in ever doing so, Cook decl. (doc. 10-1) ¶¶6-7, Exhibit J thereto and
16   Attachment D to Complaint filed July 1, 2020.
17          Defendants’ violation of due process is egregious. Panzella v. Sposato, 863 F.3d
18   210, 218-19 (2nd Cir. 2017) (Second Circuit holds that defendants’ failure to return to
19
     the plaintiff her firearms except through a long and arduous administrative process,
20
     violated due process); Bryte v. City of La Mesa, 207 Cal.App.3d 687, 689 (1989) (“There
21
     is no question but that firearms and weapons are ‘property’ and, accordingly, that the due
22
     process clauses of the federal and state Constitutions apply to their seizure. A person’s
23
     property may not be confiscated by the state without ‘some kind of notice and opportunity
24
     to be heard.’ ” [quoting Fuentes v. Shevin, 407 U.S. 67, 79-80 (1972)]).
25

26          Second. Defendants’ refusal to return to Plaintiff her lawfully acquired and lawfully

27   possessed firearms, is a blatant violation of her Second Amendment rights. District of
28   Columbia v. Heller, 554 U.S. 570, 635 (2008); MacDonald v. City of Chicago, 561 U.S.

                                                   -10-                                      00139568.WPD
 1   742, 791 (2010). Ms. Cardinale, the firearms’ lawful owner, was never suspected of any
 2   crime, let alone a crime involving a firearm. Furthermore, as to five of the six firearms
 3   at issue, none were connected to any crime, or other unlawful or dangerous use. Cook
 4   decl. ¶¶3-5 & Exhibits F and G thereto. And as to the one that had a connection to a
 5   crime -- the .38 caliber handgun Ryan Stucky, a convicted felon, took possession of when
 6
     he fled Ms. Cardinale’s home (Cook decl. ¶3 & Exhibit G thereto) -- that interest
 7
     evaporated February 26, 2020. On that day (Ryan Stucky’s sentencing date) the
 8
     prosecuting authority informed the SCSD that the revolver could be returned to Ms.
 9
     Cardinale. Cook decl. ¶7 & Exhibit J thereto.
10
           Third. Defendants’ refusal to return the firearms they seized, is an ongoing
11

12
     violation of Ms. Cardinale’s Fourth Amendment rights. By taking physical possession of

13   Ms. Cardinale’s six firearms, defendants’ effected Fourth Amendment seizures. United

14   States v. Jacobsen, 466 U.S. 109, 113 (1984) (Fourth Amendment “seizure” occurs when
15   “there is some meaningful interference with an individual’s possessory interests in that
16   property.”). Even if there was justification for the initial seizures, that justification has
17   long since lapsed or expired:
18                   Assuming community caretaking justification for the December 25
19
           seizures of Ms. Cardinale’s three long guns, Exhibit G @ page 38 (doc. 10-1), that
20
           justification vanished upon the SCSD taking Ryan Stucky into custody on
21
           December 26 and Ms. Cardinale seeking the return of her firearms. Brewster v.
22
           Beck, 859 F.3d 1194, 1196-97 (9th Cir. 2017) (Property seized without a warrant
23
           and pursuant to community caretaking, must be released to the owner upon the
24
           owner’s demand).
25

26                  For the two semi-automatic handguns taken from Ms. Cardinale’s gun safe

27         on December 26 pursuant to the search warrant, the purported justification -- the
28         handguns were evidence of crime -- was patently false. Cardinale decl. ¶6; Cook

                                                 -11-                                     00139568.WPD
 1         decl. ¶¶3, 5 & Exhibits F, G and H thereto (no firearm was used in the assault on
 2         Ms. Cardinale). Furthermore, the only firearm involved in an underlying crime
 3         (felon Ryan Stucky fled with the .38 caliber handgun, see Cal. Pen. Code
 4         § 29800(a)(1)) was specifically known to be a “Handgun Serial Number: cpr8043
 5         (.38 revolver)” (Exhibit F @ page 26; see also Exhibit G @ page 35). Hence, the
 6
           seizure of Ms. Cardinale’s other handguns were unlawful. Millender v. County of
 7
           Los Angeles, 620 F.3d 1016, 1025-27 (9th Cir. 2010) (en banc) (Warrant
 8
           authorizing seizure of all firearms when police knew that the only firearm involved
 9
           in crime was a “ ‘black sawed off shotgun with a pistol grip,’ ” was overbroad in
10
           violation of the Fourth Amendment), overruled on oth. grds. sub. nom.,
11

12
           Messerschmidt v. Millender, 565 U.S. 535 (2012).1

13                  And even were it true as of December 26 that the two handguns taken

14         from Ms. Cardinale’s gun safe could be considered evidence of crime, that
15         justification expired no later than February 26, 2020, when the prosecuting
16         authority informed SCSD that it no longer needed any of the firearms. Cardinale
17         decl. ¶8; Cook decl. ¶7 & Exhibit J thereto; Brewster v. Beck, 859 F.3d at 1196
18         (when Fourth Amendment justification for property seizure expires, continued
19
           withholding of the property is an unreasonable seizure absent new justification).
20
                    The only weapon properly seized, the .38 caliber revolver Ryan Stucky
21
           took, was seized as evidence of crime (since Ryan Stucky could not lawfully take
22
           possession). But that justification expired February 26, 2020. Cardinale decl. ¶8;
23
           Exhibit J; Brewster, supra.
24
     ///
25

26
           1
27         The Supreme Court held that the deputy who swore out the affidavit seeking
   seizure of all firearms, had qualified immunity on the second prong -- law not clearly
28 established.

                                               -12-                                   00139568.WPD
 1         C. Plaintiff Is Suffering Irreparable Harm.
 2         For every day defendants withhold from Plaintiff her firearms, she is being
 3   deprived of not only her property protected by the due process clause, but also of her
 4   firearms, a species of property specifically protected under the Second Amendment. As
 5   a matter of law, this wrongful property deprivation is irreparable harm. Monterey
 6
     Mechanical Co. v. Wilson, 125 F.3d 702, 715 (9th Cir.1997) (“ ‘[C]onstitutional
 7
     infringement will alone constitute irreparable harm.’ ” (quoting Assoc. General
 8
     Contractors v. Coalition for Economic Equity, 950 F.2d 1401, 1412 (9th Cir. 1991)); see
 9
     also Nelson v. NASA, 530 F.3d 865, 882 (9th Cir. 2008) (“Unlike monetary injuries,
10
     constitutional violations cannot be adequately remedied through damages and therefore
11

12
     generally constitute irreparable harm.”).

13         Here, the likely unconstitutionality of defendants’ ongoing refusal to return

14   Plaintiff’s firearms, strongly favors a finding of irreparable harm. Monterey Mechanical
15   Co., 125 F.3d at 715 (Defendants’ actions are likely unconstitutional; Ninth Circuit thus
16   vacates trial court’s denial of injunctive relief because of the likelihood of irreparable
17   harm).
18         D. The Balance of Hardships Strongly Favors Plaintiff.
19
           Significantly, granting the preliminary injunction imposes no hardship on
20
     defendants. The prosecuting authority in Ryan Stucky’s criminal case has admitted the
21
     continuing seizure of Plaintiff’s firearms serves no prosecutorial interest. Furthermore,
22
     defendants have implicitly conceded there is no hardship that factors against the return
23
     of the firearms when defendants made their (ridiculous and unnecessary) demand for
24
     Plaintiff’s 30 some year old marriage license (see Cardinale decl. ¶9 and Exhibit D
25

26   thereto).

27         E. The Public Interest Strongly Favors Plaintiff.
28         No public interest is being served by denying Plaintiff, the lawful owner of the

                                                 -13-                                  00139568.WPD
